Court of Appeals
of the State of Georgia

                                       ATLANTA,__________________
                                                 August 26, 2014

The Court of Appeals hereby passes the following order:

A14A2263. MARCUS A. SURRETT v. UNITED AUTO ACCEPTANCE.

      United Auto Acceptance obtained a default judgment against Marcus Surrett.
Surrett later moved for relief from the judgment under OCGA § 9-11-60 (d). The trial
court denied the motion, and Surrett filed this direct appeal. An appeal from an order
denying a motion to set aside a judgment under OCGA § 9-11-60 (d) must be taken
by application for discretionary review. See OCGA § 5-6-35 (a) (8); Jim Ellis
Atlanta, Inc. v. Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006). Surrett’s failure
to comply with the discretionary appeal procedure deprives this Court of jurisdiction
over this appeal, which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                        08/26/2014
                                              Clerk’s Office, Atlanta,__________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.